While plaintiff was driving westerly on the right side of Michigan avenue in Dearborn and when he had crossed Military avenue, defendant's truck, driven easterly by its servant, crossed the street and crashed into plaintiff's car. Defendant offered no testimony of the reason for its truck being on the wrong side of the street. The court held defendant guilty of negligence and entered judgment for plaintiff.
Affirmed, with costs.
NORTH, C.J., and WIEST, BUTZEL, BUSHNELL, EDWARD M. SHARPE, and TOY, JJ., concurred. POTTER, J., took no part in this decision. *Page 252